Citation Nr: 1043329	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 20 percent for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1970 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which confirmed 
and continued the 10 percent rating then in effect for the 
Veteran's right knee disability - status post medial 
meniscectomy.  Another RO decision since issued in December 2008, 
during the pendency of the appeal, increased the rating to 20 
percent retroactively effective from the date of receipt of the 
claim for a higher rating.  The Veteran has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).

In October 2010, as support for his claim, the Veteran and his 
wife testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a Travel 
Board hearing.


FINDINGS OF FACT

In years past the Veteran had surgery to repair meniscus 
cartilage in his right knee; there is post-operative X-ray 
evidence of arthritis in this knee and associated painful motion 
to 90 degrees of flexion, but no objective indications of 
instability or subluxation.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the right knee disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2010), the Federal Circuit vacated and remanded important 
aspects of the Veterans Court's holding in Vazquez-Flores, as 
well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 
2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.  It was even more recently held 
in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. 
App. Oct. 22, 2010), that after a notice error, such as failing 
to inform the appellant to submit evidence demonstrating the 
effect that a worsening of the disability has on employment, is 
found in an increased-rating claim, the appellant's burden to 
demonstrate prejudice, at the Court (CAVC) level, does not shift 
to VA unless notice is not provided at all.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2004 
and January 2009.  These letters informed him of the evidence 
required to substantiate his claim for a higher rating for his 
right knee disability and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
January 2009 letter also complied with Dingess by as well 
apprising him of the disability rating and downstream effective 
date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in April 2004, May 2006, and March 2008.  
These examination reports and medical and other evidence on file 
contain the information needed to assess the severity of his 
right knee disability, the determinative issue.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

That most recent examination is about 21/2 years old, which would 
generally require another examination to reassess the severity of 
the right knee disability.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).



Keep in mind, however, the Veteran had that March 2008 VA 
examination in response to his December 2007 statement in 
response to the November 2007 SSOC alleging that his right knee 
disability had worsened since his last examination in May 2006.  
There was no such allegation during his more recent October 2010 
Travel Board hearing, that his right knee disability had further 
worsened since that March 2008 VA examination.  The Court has 
recognized - albeit in a claim instead for service connection 
(rather than for a higher rating for an already 
service-connected disability) that the requirement of a 
"contemporaneous" examination does not require a new 
examination based upon the mere passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  The Board therefore is 
not requesting another examination.

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to an even Higher Rating for 
his Right Knee Disability

A.	Schedular Rating

In October 1975, the RO granted service connection for status 
post medial meniscectomy of the right knee and assigned an 
initial 10 percent rating.  In February 2004, the Veteran filed a 
claim for a higher rating.  The RO initially denied his claim in 
the April 2004 decision that prompted this appeal, but the RO has 
since issued another decision in December 2008, during the 
pendency of the appeal, increasing the rating for this disability 
to 20 percent - and retroactively effective from his February 
2004 claim for a higher rating.  He has continued to appeal, 
requesting an even higher rating. See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less than 
the maximum available benefits are awarded).  However, for the 
reasons and bases discussed below, the Board finds no grounds on 
which to assign a rating higher than 20 percent.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in determining the present level of disability, the 
Board must consider whether to "stage" the rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating claim 
is from one year before the claim for a higher rating was filed 
- so, here, since February 2003 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged or 
repetitive use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  If, however, a Veteran is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Other relevant considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

As a result of having to undergo surgery to repair torn meniscus 
cartilage (medial meniscectomy), the Veteran's right knee 
disability originally was rated under DC 5259 for removal of 
symptomatic semilunar cartilage.  There is just one rating under 
this diagnostic code, 10 percent, which was his previous rating.  
When increasing his rating to 20 percent, however, his disability 
instead was rated under DC 5258 for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  This is the highest possible rating 
under this other code.



20 percent also is the highest possible rating under DCs 5003 and 
5010, which pertain to post-traumatic or osteoarthritis.  So to 
receive an even higher rating, the Veteran must meet the 
requirements of some other code.

During the recent October 2010 Travel Board hearing, the 
Veteran's representative argued that rather than increasing the 
rating to 20 percent under a different diagnostic code, DC 5258, 
the Veteran should have retained his original 10 percent rating 
under DC 5259 and been granted a separate rating for degenerative 
arthritis under DC 5003.  The Board disagrees.

Joint disabilities can be been rated under DC 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis), 
including on referral from DC 5010 if the arthritis is post-
traumatic.  Ratings are also possible for osteoporosis (DC 5013), 
osteomalacia (DC 5014), benign growths of the bone (DC 5015), 
osteitis deformans (DC 5016), hydrarthrosis (DC 5018), bursitis 
(DC 5019), synovitis (DC 5020), myositis (DC 5021), periostitis 
(DC 5022), myositis ossificans (DC 5023), tenosynovitis (DC 5024) 
- all by analogy to degenerative arthritis.  

DC 5003 indicates to rate degenerative arthritis, and its 
analogous conditions, on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved - which, here, since the disability concerns the knee, 
are DC 5260 for limitation of knee/leg flexion and DC 5261 for 
limitation of knee/leg extension.  According to DC 5003, when 
limitation of motion would be noncompensable, i.e., 0 percent, 
under a limitation-of-motion code, but there is at least some 
limitation of motion, VA assigns a 10 percent rating for each 
major joint so affected, to be combined, not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.



Under DC 5260, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; and a 
30 percent rating is warranted if the knee has flexion limited to 
15 degrees.  

Under DC 5261, a 0 percent rating is warranted if extension of 
the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; a 20 
percent rating is warranted if extension of the knee is limited 
to 15 degrees; a 30 percent rating is warranted if extension of 
the knee is limited to 20 degrees, a 40 percent rating is 
warranted if extension of the knee is limited to 30 degrees 
warrants; and a 50 percent rating is warranted if extension of 
the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II (2010).  

As a general rule, the evaluation of the same disability under 
various diagnoses is to be avoided - else this violates VA's 
anti-pyramiding regulation.  38 C.F.R. § 4.14.  As DC 5003 refers 
to ratings under the diagnostic codes for limitation of motion of 
the affected part, it is not possible to get a rating both under 
DC 5003 and the referral DCs 5260 and 5261.  It is, however, 
possible to get separate ratings for limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).

VA's General Counsel also has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of a 
knee disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  



Under DC 5257, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in slight 
knee disability; a 20 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in 
moderate knee disability; and 30 percent rating is warranted if 
there is recurrent subluxation or lateral instability resulting 
in severe knee disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

There is no case law, General Counsel opinion, or statutory or 
regulatory authority similarly permitting separate ratings under 
DCs 5259 and 5003.  In this particular case, especially based on 
a March 2006 letter from the Veteran's private physician, the 
removal of the cartilage appears to be what has caused the 
"bone-on-bone" effect in the Veteran's right knee and resulting 
osteoarthritis.  Separate ratings based on the removal of the 
cartilage and the resultant arthritis therefore would be 
tantamount to rating the same symptoms or, at the very least, 
their consequent effects.  See 38 C.F.R. § 4.14.



The April 2004 VA examination found that range of motion of the 
Veteran's right knee was from 0 degrees of extension to 120 
degrees of flexion, without pain.  So he had normal extension and 
only slightly limited flexion.  The examiner noted additionally 
that the medial collateral ligament, lateral collateral ligament, 
anterior cruciate ligament, and posterior cruciate ligament were 
all stable.  The Lachman and Drawer tests for instability were 
negative.  The McMurray's test was positive.  The Veteran 
reported locking, popping and giving way.  He reported constant 
knee pain - especially when walking, also stiffness after 
sitting, and giving way while getting up.  X-rays showed mild 
osteoarthritis.  The examiner diagnosed degenerative joint 
disease of the right knee.

In his March 2005 Notice of Disagreement (NOD), the Veteran 
indicated his right knee locks up while walking stairs or on 
inclined surfaces, which had caused him to fall in the past.  He 
also reported needing assistance just to put on his socks because 
he cannot reach his right foot without bending his right knee, 
which is stiff and painful.

A September 2005 VA treatment record found no redness, swelling, 
or pain on palpation of the lateral aspect of the right knee.  
The examiner also noted negative collateral ligament and anterior 
Drawer tests, so no objective confirmation of instability.  The 
examiner only found crepitus (the clicking sound from the "bone-
on-bone" contact).  He diagnosed moderate osteoarthritis of the 
right knee with right knee pain.

The March 2006 letter from the Veteran's private physician, 
already mentioned, explained that the meniscectomy and 
chondromalacia/chronic synovitis in service are the cause of the 
traumatic degenerative joint disease affecting the Veteran's 
right knee.  This physician further indicated that the prior 
range-of-motion testing had been performed without loading of the 
knee, and that weight-bearing of the knee would give different 
results.  This physician went on to state there was locking and 
effusion, and that the bone-on-bone effect of the lateral femur 
and tibia made the Veteran a candidate for knee replacement 
surgery.

The May 2006 VA examination found the Veteran's right knee had 
range of motion from 0 degrees of extension to 95 degrees of 
flexion.  So he still had normal extension and, though slightly 
more restricted, still had flexion exceeding the requirement for 
even a noncompensable (i.e., 0 percent) rating under DC 5260 
since his flexion was not limited to 60 degrees or less.  The 
examiner also found no further limitation of motion on five 
repetitions.  He noted tenderness on manipulation of the knee and 
crepitus on movement.   There was no obvious instability of this 
knee from a clinical standpoint.

In his February 2008 letter, the Veteran reiterated that he 
believes his knee "gives way," so is unstable, and he stated 
that he can only walk 1/2 a mile if he takes breaks along the way.

The March 2008 examination found warmth and swelling of the right 
knee, but no effusion.  Regarding range of motion, the Veteran 
had 0 degrees of extension to 90 degrees of flexion, so about the 
same (though very slightly less) range of motion he had when 
examined nearly two years earlier in May 2006.  He continued to 
have normal extension of this knee and flexion, though less than 
normal, still far exceeding the requirement for even a 
noncompensable rating under DC 5260 since his flexion was not 
limited to 60 degrees or less.  The examiner additionally found 
no popliteal swelling.  Also, there was a negative Lachman's 
test, negative Drawer test, no rotator instability, and no 
ligament instability.  The examiner noted that, on three 
repetitions, the active range of motion was to 90 degrees of 
flexion with increased pain, weakness, and lack of endurance.  
In the summary section, he repeated this same finding as on three 
repetitions there was a 50 degree loss in flexion due to pain, 
weakness, and lack of endurance.  (The 50 degrees refers to the 
difference between the normal 140 degrees of flexion and the 
actual 90 degrees.  The December 2008 rating decision 
misinterpreted this second statement to mean an additional 50-
degrees' reduction from the 90 degrees of flexion found for just 
40 degrees of flexion on repetitive use.)



During his October 2010 Travel Board hearing, the Veteran and his 
wife testified about his right knee pain and inability to walk 
for any extended period.  The Veteran reported that he retired 
from his position as a letter carrier due to the walking required 
in that job.  He added that he had since taken a job refueling 
planes, which did not require him to walk or stand for long 
periods at a time.  He also reported that his pain was severe, 
and that his pain medications may jeopardize his continued 
employment refueling planes.  He additionally testified 
concerning the amount of income he had lost from having to retire 
early and switch jobs, indicating he used to make about $30 per 
hour, but now only about $10 per hour, and that his retirement 
pension is much less than the normal 80 percent of his prior 
earnings.

Those contentions, however, notwithstanding, the Veteran's right 
knee disability does not warrant a higher 30 percent rating 
because he continues to have normal extension of this knee - to 
0 degrees, so does not meet the requirements of DC 5261, and 
since under DC 5260 his flexion of this knee is not limited to 
15 degrees or less.  He had the most severe limitation of flexion 
during his March 2008 examination, and even then it was still to 
90 degrees even when factoring in his pain, so still far 
exceeding even the requirement of flexion limited to 60 degrees 
or less for the most minimum 0 percent rating under DC 5260.  
Moreover, the March 2006 physician's assertion that the Veteran's 
range of motion instead should be measured on weight-bearing does 
not affect this finding because 38 C.F.R. § 4.71a, Plate II, 
demonstrates range of motion of the knee from a seated (not 
standing) position.  Further, because he has normal extension, he 
cannot receive separate ratings for limitation of extension and 
flexion because there is no limitation of his extension.

The Veteran additionally is not entitled to a separate rating 
under DC 5257 because there has been no objective confirmation of 
ligamentous instability or subluxation of his right knee at any 
of his examinations.  He reported that his right knee frequently 
"locks" or "gives way", causing him to fall.  But the various 
tests for instability of his medial collateral ligament, lateral 
collateral ligament, anterior cruciate ligament, and posterior 
cruciate ligament found these four ligaments were all stable to 
varus and valgus stress testing.

Moreover, DC 5258, the code under which his disability is now 
rated, contemplates there will be frequent episodes of 
"locking," pain and effusion into the joint.  So he already is 
being compensated for these symptoms, even accepting they occur.

And as his right knee disability has never been more than 20-
percent disabling since one year prior to filing his claim for a 
higher rating, there is no basis to "stage" his rating under 
Hart, either.

Lastly, records also show the Veteran is receiving additional 
compensation for a low back disability and chronic right hip 
strain associated with his right knee disability, so on this 
secondary basis.  He has separate 10 percent ratings for each.  
He also has separate, albeit noncompensable, ratings for 
residuals of a fracture of his left fibula (one of the lower leg 
bones) and degenerative joint disease in his left knee, also 
secondary to the right knee disability.  So there is additional 
disability affecting his lower extremities, so additional impact 
on his locomotion, gait, etc., which is being separately 
compensated.

B.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's right knee disability contemplates the 
extent and severity of his symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
his right knee disability has caused marked interference with his 
employment - meaning above and beyond that contemplated by his 
schedular rating, or required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Thun. 



The Veteran testified during his recent hearing that he took an 
early retirement from his previous job as a letter carrier and 
resultantly is receiving far less pension (much less than the 
normal 80 percent).  He said that he had to retire because the 
excessive walking involved in that job had become too difficult.  
He reportedly already had worked that job for approximately 30 
years, however, and he since has been able to obtain another job 
- albeit at less wage, working at an airport refueling planes 
and involving very little walking or standing, in comparison.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (August 16, 1996).  


ORDER

The claim for a rating higher than 20 percent for the right knee 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


